Citation Nr: 1127279	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  98-08 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for keratoconus, originally claimed as an undiagnosed illness manifested by decreased vision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified at a Board hearing at the RO in March 2000.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Board remanded the issue originally in May 2000 for further development.  Upon completion of the development the Board issued a decision in September 2001 denying the claim.  In January 2005, the Court of Appeals for Veterans Claims (CAVC) vacated the Board's decision and remanded the matter for further action.  The Board remanded the issue in October 2005 and then again in May 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in the adjudication of the Veteran's claim, however further development is necessary before a decision on the merits may be made.  The May 2010 Board remand required the VA examiner to address the Veteran's assertions of continuity of relevant symptoms since service, and the service treatment records that demonstrate a decrease in uncorrected visual acuity between 20/30 in February 1987 and 20/60 in May 1987.  In providing his opinion, the examiner noted that the Veteran has been diagnosed with a low risk keratoconus suspect OU.  He opined that Keratoconus is not caused by the Veteran's time spent in the service.  He then specifically noted no documentation mentioning keratoconus while the Veteran was in the military.  

The Board finds this opinion to be inadequate to determine whether the Veteran's keratoconus is related to his service.  The examiner does not provide a rationale, but rather merely states that no documentation showing keratoconus during service was found.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  The Court has previously found that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds this opinion to be unsupported and unexplained.  

Additionally, in the May 2011 Written Brief Presentation, the Veteran's representative essentially argues that the March 2011 opinion does not comply with the orders set forth in the May 2010 remand and that further remand for a sufficient rationale is required.  The Board must agree.  The examiner failed to address the decrease in visual acuity over a one month span during service as specifically requested in the May 2010 remand.  Although the Board again regrets the need to further prolong or delay a final decision in this case, the representative's request for a remand is appropriate; thus, the Board must remand the case again to ensure RO compliance with the May 2010 remand.  See Stegall v. West, 11 Vet.App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. If possible, the same examiner who examined the Veteran during the March 2011 VA examination should be afforded an opportunity to clarify and expand upon his opinion.  The Board emphasizes that a detailed rationale for the opinion is necessary.   Specifically, the examiner should address the Veteran's assertions of continuity of relevant symptoms since service, and service treatment records that demonstrate a decrease in uncorrected visual acuity between 20/30 in February 1987 and 20/60 in May 1987.  

The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with any further opinion.

2.  If the same examiner is no longer available to expand upon his opinion from the March 2011 VA examination, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of the Veteran's keratoconus.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

As to any keratoconus, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's assertions of continuity of relevant symptoms since service, and service treatment records that demonstrate a decrease in uncorrected visual acuity between 20/30 in February 1987 and 20/60 in May 1987.  

A complete rationale must be provided for any opinion offered.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


